DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to preliminary amendment filed on 3/1/2021. Claims 20-21 and 23-32 have been cancelled. Claims 1-19 and 22 are pending.

Priority
	Applicant’s claim for priority from EP18197353.8 filed 9/27/2018 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/1/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Independent claim 1 recites the non-inclusive term “or”. In the limitation “one or more encoded data units of a plurality of encoded data units”, when it is interpreted that there one encoded data unit, it is unclear how there is more than one encoded data unit in the next limitation “decoding the error correction encoded control information by combining the one or more detected encoded data units”. Similarly, it is unclear how there is more than one encoded data unit in the recitation “each of the plurality of encoded data units comprising a different set of the encoded bits according to a different redundancy version number of the incremental redundancy scheme”. This inconsistency issue is also noted for the limitations “identifying each of the one or more encoded data units from physical resources on which the one or more encoded data units are detected”, “identifying the arrangement of encoded bits of the error correction encoded control information in each of the one or more encoded data units”, and “combining the encoded bits from the one or more encoded data units”. Clarification is required.

Independent claim 22 is rejected according to the same reasons given above for claim 1.

Independent claim 14 recites the non-inclusive term “or”. In the limitation “decoding the error correction encoded control information by combining the one or 

Dependent claims 2, 3, 5, 6, 9, and 10 depend on base claim 1, and these dependent claims recite “one or more encoded data units”. When it is interpreted that there is one encoded data unit in claim 1, it is unclear how there can be a plural number of encoded data units in these dependent claims. Clarification is required.

Dependent claim 8 depends on base claim 1 and recites “the encoded unit”. When it is interpreted that there is more than one encoded data unit in claim 1, it is unclear how there can be only encoded data unit in claim 8. Clarification is required.



Dependent claim 15 depends on claim 14 and recites combining the encoded data units in accordance with the incremental redundancy scheme. When it is interpreted in claim 14 that an error correction encoded control information has been divided transmitted in accordance with a repeated transmission, it is unclear how there can be incremental redundancy feature in claim 15. Clarification is required.

Dependent claims 16 and 17 depends on claim 14 and recites either “repeated transmission” or “incremental redundancy”. When it is interpreted in claim 14 that a repeated transmission has occurred, it is unclear how claim 16 and claim 17 can recite features relating to incremental redundancy. Clarification is required.

Dependent claim 19 depends on claim 18 and recites “wherein the time-unit is a slot of a sub-frame of the wireless access interface and sub-time unit is a mini-slot”. Claim 18 recites either a “time unit” or a “sub-time unit”. When a “time-unit” is interpreted in claim 18, it is unclear how claim 19 can recite a “sub-time unit”. Clarification is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (20160373214, pub. Dec. 22, 2016), hereinafter “Li”, in view of Sonobe et al. (20190068326, pub. Feb. 28, 2019), hereinafter “Sonobe”.

Regarding independent claim 22, Li discloses:
A communications device for receiving data from a wireless communications network (see Li, Fig 1, par. [0065]: A base station can be a device that communicates with a wireless terminal via one or more sectors on an air interface in an access network), the communications device comprising 
receiver circuitry configured to receive radio signals transmitted via a wireless access interface provided by the wireless communications network (see Li, par. [0065]: if the communications device is a base station device or a wireless access point, a receiving end that performs data transmission with the communications device may be user equipment, where the communications device has a capability of sending and receiving data concurrently on the multiple channels, and see par. [0066]: the transmitter 11 is configured to send data to a receiving end on each of the first idle channels), and 
controller circuitry configured to control the receiver circuity (see Li, Fig 1 par. [0068]: The processor 10 performs the determining operation, so as to determine, on the foregoing available channel, the quantity of the first idle channels, and see par. [0069]: Afterwards, the processor 10 instructs the transmitter 11 to send the data to the receiving end on each of the foregoing determined first idle channels, so that the receiving end performs corresponding decoding on the data) 
to detect from one or more control channels of a wireless access interface one or more encoded data units of a plurality of encoded data units … in accordance with an incremental redundancy scheme (see Li, par. [0072]: transmitter 11 may send, by using different redundancy versions, the data to the receiving end on each of the first idle channels.  The receiving end may receive the data on corresponding multiple first idle channels concurrently, and see par. [0075]: when the transmitter 11 sends, in the unicast manner by using different redundancy versions, the data to the receiving end on each of the first idle channels, the processor 10 performs sensing and backoff in all channels, and after a backoff process ends, at least one second idle channel is detected, based on quantity (k), and see par. [0076]: If a limit on a total quantity of transmission times is not exceeded, the processor 10 selects a first idle channel from the foregoing at least one second idle channel, and instructs the transmitter to send the data on each of the first idle channels, and see par. [0073]: receiving end combines data is from different channels. Because data of a different redundancy version may include an extra check bit that is exclusive to the data itself, a codeword obtained after the combination has a stronger error correction capability), and 
to decode the error correction encoded control information by combining the one or more detected encoded data units in accordance with an arrangement of encoded bits of the error correction encoded control information in each of the plurality of encoded data units, each of the plurality of encoded data units comprising a different set of the encoded bits according to a different redundancy version number of the incremental redundancy scheme (see Li, par. [0073]: The receiving end may combine data from the multiple first idle channels to perform joint decoding, so as to reduce a packet error rate of the receiving end. When the data on the multiple first idle channels respectively uses different redundancy versions, incremental redundancy in the HARQ may be referred to and used as a joint decoding manner, that is, the receiving end combines data that uses different redundancy versions and is from different channels), wherein the combining the one or more detected encoded data units includes …
… combining the encoded bits from the one or more encoded data units in accordance with the incremental redundancy scheme (see Li, par. [0073]: When the data on the multiple first idle channels respectively uses different redundancy versions, incremental redundancy in the HARQ may be referred to and used as a joint decoding manner, that is, the receiving end combines data that uses different redundancy versions and is from different channels).

	Li does not explicitly disclose:
… encoded data units into which an error correction encoded control information has been divided in accordance with an incremental redundancy scheme …
… identifying each of the one or more encoded data units from physical resources on which the one or more encoded data units are detected to determine the redundancy version of each encoded data unit, 
identifying the arrangement of encoded bits of the error correction encoded control information in each of the one or more encoded data units based on the determined redundancy version, and …
However, Sonobe discloses:
… encoded data units into which an error correction encoded control information has been divided in accordance with an incremental redundancy scheme (see Sonobe, Fig 3 par. [0032]: length of a redundancy bit is specified by a retransmission parameter (in this case, a transmission data length), and see Fig 4 par. [0046]: retransmission parameters include a transmission data length and the number of iterations of an iterative decoding.  The retransmission parameters may include other parameters (such as a modulation scheme) in addition to the transmission data length and the number of iterations of an iterative decoding, and see Fig 1B, par. [0053]: the length of a parity bit transmitted in each data retransmission is specified by a retransmission parameter) …
identifying each of the one or more encoded data units from physical resources on which the one or more encoded data units are detected to determine the redundancy version of each encoded data unit (see Sonobe, Fig 4 par. [0040]: the decoder 23 performs decoding process on the demodulated signal stored in the buffer 24 and a demodulated signal newly output from the demodulator 22 (that is, a likelihood value corresponding to redundancy bits).  For example, it is assumed that the data and the parity bit P1 illustrated in FIG. 1A or 1B are transmitted in the first data transmission.  In this case, the decoder 23 performs decoding process on likelihood values corresponding to the data and the parity bit P1.  Here, the likelihood values corresponding to the data and the parity bit P1 of FIG. 1A or 1B are stored in the buffer 24.  When the data is not properly decoded, the parity bit P2 illustrated in FIG. 1A or 1B is transmitted as a redundancy bit), 
identifying the arrangement of encoded bits of the error correction encoded control information in each of the one or more encoded data units based on the determined redundancy version (see Sonobe, Fig 5 par. [0051]: the transmitter 10 performs a data retransmission according to the retransmission parameter.  Here, the reader 13 reads a parity bit (that is, a redundancy bit) from the buffer 12 according to the transmission parameter.  The length of a parity bit read from the buffer 12 corresponds to a transmission data length specified as a retransmission parameter, and see par. [0053]: the transmitter 10 performs data retransmission repeatedly until the receiver 20 is successful in receiving data or until the transmission counter reaches a specified upper limit in S7.  Note that, when the retransmission control with incremental redundancy is performed, a different parity bit (P2, P3, P4, .  . . ) is transmitted every time data retransmission is performed, as illustrated in FIG. 1B.  Here, the length of a parity bit transmitted in each data retransmission is specified by a retransmission parameter), and …

Li and Sonobe are analogous arts, because they are about communication devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Li, with the feature of a decoder 23 performing a decoding process on a demodulated signal stored in the buffer 24 and a demodulated signal newly output from the demodulator 22, where for a  parity bit P1 transmitted in the first data transmission, the decoder 23 performs decoding process on likelihood values corresponding to the data and the parity bit P1, and when the data is not properly decoded, a parity bit P2 is transmitted as a redundancy bit, a reader 13 reads a parity bit (that is, a redundancy bit) from the buffer 12 according to the transmission parameter, the length of a parity bit read from the buffer 12 corresponds to a transmission data length specified as a retransmission parameter, where data retransmission is performed repeatedly until the receiver 20 is successful in receiving data or until the transmission counter reaches a specified upper limit in S7, and when the retransmission control with incremental redundancy is performed, a different parity bit (P2, P3, P4, .  . . ) is transmitted every time data retransmission is performed, in which the length of a parity bit transmitted in each data retransmission is specified by a retransmission parameter as disclosed by Sonobe, with the motivation to increase the chance that data will be properly decoded, as disclosed by Sonobe in par. [0040].

Independent claim 1 is the method claim corresponding to claim 22, and is therefore rejected according to the same reasons given for claim 22.

	Regarding claim 2, the combination of Li and Sonobe further discloses wherein the physical resources of the control channel of the wireless access interface comprises a plurality of Orthogonal Frequency Division Multiplexing, OFDM, symbols and the identifying each of the one or more encoded data units from the physical resources on which the one or more encoded data units are detected, comprises determining a number of the OFDM symbol on which each of the one or more encoded data units were detected, each of the one or more encoded data unit having been transmitted on a resource including a corresponding one of the plurality of OFDM symbols of the control channel, and identifying the encoded data unit from the number of the OFDM symbol of the control channel on which the encoded data unit was detected (see Sonobe, Fig 3 par. [0033]: modulator 14 modulates the bits read by the reader 13 so as to generate a modulated signal according to an instruction given by the controller 15.  Here, the controller 15 specifies a modulation scheme, and see par. [0035]: The RF circuit 16 upconverts a modulated signal output from the modulator 14 to a radio frequency band (RF band), so as to generate an RF modulated signal.  This RF modulated signal is output via an antenna, and see Fig 4 par. [0040]: buffer 24 stores a demodulated signal output from the demodulator 22.  In a data retransmission process, the decoder 23 performs decoding process on the demodulated signal stored in the buffer 24 and a demodulated signal newly output from the demodulator 22 (that is, a likelihood value corresponding to redundancy bits). When the data is not properly decoded, the parity bit P2 illustrated in FIG. 1A or 1B is transmitted as a redundancy bit.  In this case, the decoder 23 performs decoding process on likelihood values corresponding to the data, the parity bit P1, and the parity bit P2.  Likewise, a parity bit is added every time data retransmission is performed).

	 Regarding claim 3, the combination of Li and Sonobe further discloses wherein the physical resources of the wireless access interface are divided into a plurality of synchronous time divided units (see Sonobe, components of Fig 3 and Fig 4, and see Fig 2 par. [0027]: the wireless communication device 2, 3 can transmit data using two or more frequency bands from among a 920 MHz band, a 2.4 GHz band, and a 5 GHz band at the same time), and the identifying each of the one or more encoded data units from the physical resources on which the one or more encoded data units are detected comprises determining a number of the time unit in which the one or more encoded data units are detected, each of the one or more encoded data units having been transmitted in a resource including a corresponding time unit number (see Sonobe, Fig 3 par. [0030]: encoder 11 encodes input data so as to generate encoded bits, and see par. [0032]: reader 13 reads the data and a portion of the parity bit (that is, the parity bit P1) from the buffer 12, as illustrated in FIG. 1A.  In data retransmission, the reader 13 reads a portion of the parity bit (that is, a redundancy bit) from the buffer 12.  The length of a redundancy bit is specified by a retransmission parameter (in this case, a transmission data length), and see par. [0033]: modulator 14 modulates the bits read by the reader 13 so as to generate a modulated signal, and see par. [0034]: controller 15 gives the encoder 11 an instruction indicating code information (a code type and/or a coding rate).  Further, the controller 15 gives the modulator 14 an instruction indicating a modulation scheme.  Further, in data retransmission, the controller 15 gives the reader 13 an instruction indicating a transmission data length, and see par. [0035]: RF circuit 16 upconverts a modulated signal output from the modulator 14 to a radio frequency band (RF band), so as to generate an RF modulated signal.  This RF modulated signal is output via an antenna, and see Fig 4 par. [0040]: the decoder 23 performs decoding process on the demodulated signal stored in the buffer 24 and a demodulated signal newly output from the demodulator 22 (that is, a likelihood value corresponding to redundancy bits), and identifying the encoded data unit from the number of the time unit on which the encoded data unit was detected (see Sonobe, par. [0044]: The transmission data length calculator 27b calculates a transmission data length that indicates a length of a redundancy bit that is to be transmitted by the transmitter 10 in next transmission process for each of the communication patterns selected by the selector 27a.  The transmission data length indicates a length of a next redundancy bit by which encoded bits are expected to be successfully decoded when the decoding process is performed on the encoded bits by using the next redundancy bit).

Regarding claim 4, the combination of Li and Sonobe further discloses comprising receiving a control message indicating which of the plurality of OFDM symbols on the control channel a corresponding one of the encoded data units was transmitted (see Sonobe, Fig 4 par. [0039]: The decoder 23 decodes a demodulated signal output from the demodulator 22 according to an instruction given by the controller 25, and see par. [0044]: The transmission data length calculator 27b calculates a transmission data length that indicates a length of a redundancy bit that is to be transmitted by the transmitter 10 in next transmission process for each of the communication patterns selected by the selector 27a.  The transmission data length indicates a length of a next redundancy bit by which encoded bits are expected to be successfully decoded when the decoding process is performed on the encoded bits by using the next redundancy bit).

Regarding claim 5, the combination of Li and Sonobe further discloses wherein the physical resources of the wireless access interface are divided into a plurality of synchronous time divided units (see Sonobe, components of Fig 3 and Fig 4, and see Fig 2 par. [0027]: the wireless communication device 2, 3 can transmit data using two or more frequency bands from among a 920 MHz band, a 2.4 GHz band, and a 5 GHz band at the same time) and the identifying each of the one or more encoded data units from the physical resources on which the one or more encoded data units are detected, comprises determining a pattern of the physical resources from which the one or more encoded data units are detected, each of the one or more encoded data units having been transmitted in a resource including one of the time units using the physical resources of the control channel of the wireless access interface in accordance with one of a set of different patterns (see Sonobe, Fig 3 par. [0030]: encoder 11 encodes input data so as to generate encoded bits, and see par. [0032]: reader 13 reads the data and a portion of the parity bit (that is, the parity bit P1) from the buffer 12, as illustrated in FIG. 1A.  In data retransmission, the reader 13 reads a portion of the parity bit (that is, a redundancy bit) from the buffer 12.  The length of a redundancy bit is specified by a retransmission parameter (in this case, a transmission data length), and see par. [0033]: modulator 14 modulates the bits read by the reader 13 so as to generate a modulated signal, and see par. [0034]: controller 15 gives the encoder 11 an instruction indicating code information (a code type and/or a coding rate).  Further, the controller 15 gives the modulator 14 an instruction indicating a modulation scheme.  Further, in data retransmission, the controller 15 gives the reader 13 an instruction indicating a transmission data length, and see par. [0035]: RF circuit 16 upconverts a modulated signal output from the modulator 14 to a radio frequency band (RF band), so as to generate an RF modulated signal.  This RF modulated signal is output via an antenna, and see Fig 4 par. [0040]: the decoder 23 performs decoding process on the demodulated signal stored in the buffer 24 and a demodulated signal newly output from the demodulator 22 (that is, a likelihood value corresponding to redundancy bits), and determining the encoded data unit by identifying the pattern of the physical resources of the control channel within a time unit of the wireless access interface (see Sonobe, par. [0044]: The transmission data length calculator 27b calculates a transmission data length that indicates a length of a redundancy bit that is to be transmitted by the transmitter 10 in next transmission process for each of the communication patterns selected by the selector 27a.  The transmission data length indicates a length of a next redundancy bit by which encoded bits are expected to be successfully decoded when the decoding process is performed on the encoded bits by using the next redundancy bit).

Regarding claim 6, the combination of Li and Sonobe further discloses wherein the physical resources of the wireless access interface are divided into a plurality of synchronous time divided units (see Sonobe, components of Fig 3 and Fig 4, and see Fig 2 par. [0027]: the wireless communication device 2, 3 can transmit data using two or more frequency bands from among a 920 MHz band, a 2.4 GHz band, and a 5 GHz band at the same time) and the identifying each of the one or more encoded data units from the physical resources on which the one or more encoded data units are detected (see Sonobe, Fig 3 par. [0030]: encoder 11 encodes input data so as to generate encoded bits, and see par. [0032]: reader 13 reads the data and a portion of the parity bit (that is, the parity bit P1) from the buffer 12, as illustrated in FIG. 1A.  In data retransmission, the reader 13 reads a portion of the parity bit (that is, a redundancy bit) from the buffer 12.  The length of a redundancy bit is specified by a retransmission parameter (in this case, a transmission data length), and see par. [0033]: modulator 14 modulates the bits read by the reader 13 so as to generate a modulated signal, and see par. [0034]: controller 15 gives the encoder 11 an instruction indicating code information (a code type and/or a coding rate).  Further, the controller 15 gives the modulator 14 an instruction indicating a modulation scheme.  Further, in data retransmission, the controller 15 gives the reader 13 an instruction indicating a transmission data length, and see par. [0035]: RF circuit 16 upconverts a modulated signal output from the modulator 14 to a radio frequency band (RF band), so as to generate an RF modulated signal.  This RF modulated signal is output via an antenna, and see Fig 4 par. [0040]: the decoder 23 performs decoding process on the demodulated signal stored in the buffer 24 and a demodulated signal newly output from the demodulator 22 (that is, a likelihood value corresponding to redundancy bits), comprises determining control channel monitoring occasions from a pattern of the physical resources on which the one or more encoded data units are detected, each of the one or more encoded data units having been transmitted in a resource starting in a first time unit of the control channel monitoring occasion (see Sonobe, par. [0044]: The transmission data length calculator 27b calculates a transmission data length that indicates a length of a redundancy bit that is to be transmitted by the transmitter 10 in next transmission process for each of the communication patterns selected by the selector 27a.  The transmission data length indicates a length of a next redundancy bit by which encoded bits are expected to be successfully decoded when the decoding process is performed on the encoded bits by using the next redundancy bit).

Regarding claim 7, the combination of Li and Sonobe further discloses wherein the physical resources of the control channel are divided into control channel elements with an index, the control channel elements forming part of a resource element group which have a resource element group index, and each of the patterns of the physical resources is dependent upon the control channel element index and the resource element group index (see Sonobe, Fig 3 par. [0030]: encoder 11 encodes input data so as to generate encoded bits, and see par. [0032]: reader 13 reads the data and a portion of the parity bit (that is, the parity bit P1) from the buffer 12, as illustrated in FIG. 1A.  In data retransmission, the reader 13 reads a portion of the parity bit (that is, a redundancy bit) from the buffer 12.  The length of a redundancy bit is specified by a retransmission parameter (in this case, a transmission data length), and see par. [0033]: modulator 14 modulates the bits read by the reader 13 so as to generate a modulated signal, and see par. [0034]: controller 15 gives the encoder 11 an instruction indicating code information (a code type and/or a coding rate).  Further, the controller 15 gives the modulator 14 an instruction indicating a modulation scheme.  Further, in data retransmission, the controller 15 gives the reader 13 an instruction indicating a transmission data length, and see par. [0035]: RF circuit 16 upconverts a modulated signal output from the modulator 14 to a radio frequency band (RF band), so as to generate an RF modulated signal.  This RF modulated signal is output via an antenna, and see Fig 4 par. [0040]: the decoder 23 performs decoding process on the demodulated signal stored in the buffer 24 and a demodulated signal newly output from the demodulator 22 (that is, a likelihood value corresponding to redundancy bits).

Regarding claim 8, the combination of Li and Sonobe further discloses wherein the physical resources of the control channel are divided into control channel elements with an index, and the encoded data unit is determined based on the physical resources comprising at least a control channel index with a particular index (see Li, par. [0072]: transmitter 11 may send, by using different redundancy versions, the data to the receiving end on each of the first idle channels.  The receiving end may receive the data on corresponding multiple first idle channels concurrently, and see par. [0075]: when the transmitter 11 sends, in the unicast manner by using different redundancy versions, the data to the receiving end on each of the first idle channels, the processor 10 performs sensing and backoff in all channels, and after a backoff process ends, at least one second idle channel is detected, based on quantity (k)).

Regarding claim 9, the combination of Li and Sonobe further discloses wherein the control channel elements and the resource element groups are formed from a control resource set of physical resources of the control channel for each of the time units (see Sonobe, components of Fig 3 and Fig 4, and see Fig 2 par. [0027]: the wireless communication device 2, 3 can transmit data using two or more frequency bands from among a 920 MHz band, a 2.4 GHz band, and a 5 GHz band at the same time), and the identifying each of the one or more encoded data units from the physical resources on which the one or more encoded data units are detected includes determining the control resource set from which the encoded data unit was detected (see Sonobe, par. [0044]: The transmission data length calculator 27b calculates a transmission data length that indicates a length of a redundancy bit that is to be transmitted by the transmitter 10 in next transmission process for each of the communication patterns selected by the selector 27a.  The transmission data length indicates a length of a next redundancy bit by which encoded bits are expected to be successfully decoded when the decoding process is performed on the encoded bits by using the next redundancy bit).

wherein the identifying each of the one or more encoded data units from the physical resources on which the one or more encoded data units are detected comprises searching for the encoded data units within a search space formed within the physical resources of the control channel and determining the encoded data unit from an order in which the encoded data units are detected (see Sonobe, Fig 4 par. [0040]: the decoder 23 performs decoding process on the demodulated signal stored in the buffer 24 and a demodulated signal newly output from the demodulator 22 (that is, a likelihood value corresponding to redundancy bits).  For example, it is assumed that the data and the parity bit P1 illustrated in FIG. 1A or 1B are transmitted in the first data transmission.  In this case, the decoder 23 performs decoding process on likelihood values corresponding to the data and the parity bit P1.  Here, the likelihood values corresponding to the data and the parity bit P1 of FIG. 1A or 1B are stored in the buffer 24.  When the data is not properly decoded, the parity bit P2 illustrated in FIG. 1A or 1B is transmitted as a redundancy bit, and see par. [0044]: The transmission data length calculator 27b calculates a transmission data length that indicates a length of a redundancy bit that is to be transmitted by the transmitter 10 in next transmission process for each of the communication patterns selected by the selector 27a.  The transmission data length indicates a length of a next redundancy bit by which encoded bits are expected to be successfully decoded when the decoding process is performed on the encoded bits by using the next redundancy bit).

receiving an indication of a total number of the encoded data units which are used to transmit the control information (see Sonobe, par. [0044]: The transmission data length calculator 27b calculates a transmission data length that indicates a length of a redundancy bit that is to be transmitted by the transmitter 10 in next transmission process for each of the communication patterns selected by the selector 27a.  The transmission data length indicates a length of a next redundancy bit by which encoded bits are expected to be successfully decoded when the decoding process is performed on the encoded bits by using the next redundancy bit).

Regarding claim 12, the combination of Li and Sonobe further discloses determining a total number of the encoded data units which are used to transmit the control information from a number of aggregation levels which are configured for receiving control information transmitted via the control channel (see Sonobe, par. [0034]: the controller 15 gives the encoder 11 an instruction indicating code information (a code type and/or a coding rate).  Further, the controller 15 gives the modulator 14 an instruction indicating a modulation scheme.  Further, in data retransmission, the controller 15 gives the reader 13 an instruction indicating a transmission data length, and see par. [0044]: The transmission data length calculator 27b calculates a transmission data length that indicates a length of a redundancy bit that is to be transmitted by the transmitter 10 in next transmission process for each of the communication patterns selected by the selector 27a.  The transmission data length indicates a length of a next redundancy bit by which encoded bits are expected to be successfully decoded when the decoding process is performed on the encoded bits by using the next redundancy bit).

Regarding claim 13, the combination of Li and Sonobe further discloses using the control information to receive data transmitted to the communications device on a shared channel of the wireless access interface, to signal that the communications device should transmit on uplink resources, such as on the Physical Uplink Shared Channel (PUSCH), to request the communications device to perform a function or to send timing advance information (see Li, Fig 1 par. [0068]: The processor 10 performs the determining operation, so as to determine, on the foregoing available channel, the quantity of the first idle channels, and see par. [0069]: Afterwards, the processor 10 instructs the transmitter 11 to send the data to the receiving end on each of the foregoing determined first idle channels, so that the receiving end performs corresponding decoding on the data, and see par. [0075]: when the transmitter 11 sends, in the unicast manner by using different redundancy versions, the data to the receiving end on each of the first idle channels, the processor 10 performs sensing and backoff in all channels, and after a backoff process ends, at least one second idle channel is detected, based on quantity (k), and see par. [0076]: If a limit on a total quantity of transmission times is not exceeded, the processor 10 selects a first idle channel from the foregoing at least one second idle channel, and instructs the transmitter to send the data on each of the first idle channels).



A method of operating a communications device to receive data from a wireless communications network (see Li, Fig 1, par. [0065]: A base station can be a device that communicates with a wireless terminal via one or more sectors on an air interface in an access network), the method comprising 
detecting from a control channel of a wireless access interface one or more encoded data units of a plurality of encoded data units into which an error correction encoded control information has been divided (see Li, Fig 1 par. [0068]: The processor 10 performs the determining operation, so as to determine, on the foregoing available channel, the quantity of the first idle channels, and see par. [0069]: Afterwards, the processor 10 instructs the transmitter 11 to send the data to the receiving end on each of the foregoing determined first idle channels, so that the receiving end performs corresponding decoding on the data, and see par. [0072]: transmitter 11 may send, by using different redundancy versions, the data to the receiving end on each of the first idle channels.  The receiving end may receive the data on corresponding multiple first idle channels concurrently, and see par. [0075]: when the transmitter 11 sends, in the unicast manner by using different redundancy versions, the data to the receiving end on each of the first idle channels, the processor 10 performs sensing and backoff in all channels, and after a backoff process ends, at least one second idle channel is detected, based on quantity (k), and see par. [0076]: If a limit on a total quantity of transmission times is not exceeded, the processor 10 selects a first idle channel from the foregoing at least one second idle channel, and instructs the transmitter to send the data on each of the first idle channels, and see par. [0073]: receiving end combines data is from different channels. Because data of a different redundancy version may include an extra check bit that is exclusive to the data itself, a codeword obtained after the combination has a stronger error correction capability), and 
decoding the error correction encoded control information by combining the one or more detected encoded data units in accordance with an arrangement of encoded bits of the error correction encoded control information in each of the encoded data units (see Li, par. [0073]: The receiving end may combine data from the multiple first idle channels to perform joint decoding, so as to reduce a packet error rate of the receiving end. When the data on the multiple first idle channels respectively uses different redundancy versions, incremental redundancy in the HARQ may be referred to and used as a joint decoding manner, that is, the receiving end combines data that uses different redundancy versions and is from different channels), wherein the plurality of encoded data units into which an error correction encoded control information has been divided are transmitted in accordance with either 
a repeated transmission of one or more sections into which the error correction encoded control information is divided, or 
an incremental redundancy scheme in which each of the plurality of encoded data units includes a different set of encoded bits … each encoded data unit including the different set of the encoded bits having a different redundancy version number according to the incremental redundancy scheme (see Li, par. [0073]: The receiving end may combine data from the multiple first idle channels to perform joint decoding, so as to reduce a packet error rate of the receiving end. When the data on the multiple first idle channels respectively uses different redundancy versions, incremental redundancy in the HARQ may be referred to and used as a joint decoding manner, that is, the receiving end combines data that uses different redundancy versions and is from different channels), and the combining the one or more encoded data units includes 
determining whether the error correction encoded control information has been transmitted in accordance with the repeated transmission or the incremental redundancy scheme (see Li, par. [0072]: transmitter 11 may send, by using different redundancy versions, the data to the receiving end on each of the first idle channels), and if the error correction encoded control information has been transmitted in accordance with the incremental redundancy scheme, combining the one or more detected encoded data units in accordance with the incremental redundancy scheme (see Li, par. [0073]: When the data on the multiple first idle channels respectively uses different redundancy versions, incremental redundancy in the HARQ may be referred to and used as a joint decoding manner, that is, the receiving end combines data that uses different redundancy versions and is from different channels), or 
if the error correction encoded control information has been transmitted in accordance with the repeated transmission, combining the encoded data units of the repeated transmission of the one or more sections of the error correction encoded control information in accordance with a chase combining scheme.

Li does not explicitly disclose:
a different set of encoded bits of the error correction encoded control information, …

However, Sonobe discloses:
… a different set of encoded bits of the error correction encoded control information (see Sonobe, Fig 3 par. [0032]: length of a redundancy bit is specified by a retransmission parameter (in this case, a transmission data length), and see Fig 4 par. [0046]: retransmission parameters include a transmission data length and the number of iterations of an iterative decoding.  The retransmission parameters may include other parameters (such as a modulation scheme) in addition to the transmission data length and the number of iterations of an iterative decoding, and see Fig 1B, par. [0053]: the length of a parity bit transmitted in each data retransmission is specified by a retransmission parameter), …
Li and Sonobe are analogous arts, because they are about communication devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Li, with the feature of a retransmission parameter as disclosed by Sonobe, with the motivation to increase the chance that data will be properly decoded, as disclosed by Sonobe in par. [0040].

Regarding claim 15, the combination of Li and Sonobe further discloses the combining the encoded data units in accordance with the incremental redundancy scheme comprises identifying each of the one or more encoded data units from physical resources on which the one or more encoded data units are detected to determine the redundancy version number of each encoded data unit (see Sonobe, Fig 4 par. [0040]: the decoder 23 performs decoding process on the demodulated signal stored in the buffer 24 and a demodulated signal newly output from the demodulator 22 (that is, a likelihood value corresponding to redundancy bits).  For example, it is assumed that the data and the parity bit P1 illustrated in FIG. 1A or 1B are transmitted in the first data transmission.  In this case, the decoder 23 performs decoding process on likelihood values corresponding to the data and the parity bit P1.  Here, the likelihood values corresponding to the data and the parity bit P1 of FIG. 1A or 1B are stored in the buffer 24.  When the data is not properly decoded, the parity bit P2 illustrated in FIG. 1A or 1B is transmitted as a redundancy bit), identifying the arrangement of encoded bits of the error correction encoded control information in each of the one or more encoded data units based on the determined redundancy version number (see Sonobe, Fig 5 par. [0051]: the transmitter 10 performs a data retransmission according to the retransmission parameter.  Here, the reader 13 reads a parity bit (that is, a redundancy bit) from the buffer 12 according to the transmission parameter.  The length of a parity bit read from the buffer 12 corresponds to a transmission data length specified as a retransmission parameter, and see par. [0053]: the transmitter 10 performs data retransmission repeatedly until the receiver 20 is successful in receiving data or until the transmission counter reaches a specified upper limit in S7.  Note that, when the retransmission control with incremental redundancy is performed, a different parity bit (P2, P3, P4, .  . . ) is transmitted every time data retransmission is performed, as illustrated in FIG. 1B.  Here, the length of a parity bit transmitted in each data retransmission is specified by a retransmission parameter), and combining the encoded bits from the one or more encoded data units in accordance with the incremental redundancy scheme (see Li, par. [0073]: When the data on the multiple first idle channels respectively uses different redundancy versions, incremental redundancy in the HARQ may be referred to and used as a joint decoding manner, that is, the receiving end combines data that uses different redundancy versions and is from different channels).

Regarding claim 16, the combination of Li and Sonobe further discloses wherein the error correction encoded control information is transmitted using either the repeated transmission or the incremental redundancy scheme depending on a search space type, and the determining whether the error correction encoded control information has been transmitted in accordance with the repeated transmission or the incremental redundancy scheme includes determining the search space type (see Sonobe, Fig 4 par. [0040]: the decoder 23 performs decoding process on the demodulated signal stored in the buffer 24 and a demodulated signal newly output from the demodulator 22 (that is, a likelihood value corresponding to redundancy bits).  For example, it is assumed that the data and the parity bit P1 illustrated in FIG. 1A or 1B are transmitted in the first data transmission.  In this case, the decoder 23 performs decoding process on likelihood values corresponding to the data and the parity bit P1.  Here, the likelihood values corresponding to the data and the parity bit P1 of FIG. 1A or 1B are stored in the buffer 24.  When the data is not properly decoded, the parity bit P2 illustrated in FIG. 1A or 1B is transmitted as a redundancy bit, and see par. [0044]: The transmission data length calculator 27b calculates a transmission data length that indicates a length of a redundancy bit that is to be transmitted by the transmitter 10 in next transmission process for each of the communication patterns selected by the selector 27a.  The transmission data length indicates a length of a next redundancy bit by which encoded bits are expected to be successfully decoded when the decoding process is performed on the encoded bits by using the next redundancy bit).

Regarding claim 17, the combination of Li and Sonobe further discloses wherein the search space type is one of a common search space or a search space specific to the communications device (see Sonobe, Fig 4 par. [0040]: the decoder 23 performs decoding process on the demodulated signal stored in the buffer 24 and a demodulated signal newly output from the demodulator 22 (that is, a likelihood value corresponding to redundancy bits).  For example, it is assumed that the data and the parity bit P1 illustrated in FIG. 1A or 1B are transmitted in the first data transmission).

Regarding claim 18, the combination of Li and Sonobe further discloses wherein the error correction encoded control information is transmitted using either the repeated transmission or the incremental redundancy scheme depending on a transmission of the data in the shared channel on a time unit into which the wireless access interface is divided or a sub-time unit into which the time unit is divided (see Sonobe, components of Fig 3 and Fig 4, and see Fig 2 par. [0027]: the wireless communication device 2, 3 can transmit data using two or more frequency bands from among a 920 MHz band, a 2.4 GHz band, and a 5 GHz band at the same time), and the determining whether the error correction encoded control information has been transmitted in accordance with the repeated transmission or the incremental redundancy scheme includes determining whether the data is being transmitted in the shared channel on a time unit or a sub-time unit basis ((see Sonobe, Fig 3 par. [0030]: encoder 11 encodes input data so as to generate encoded bits, and see par. [0032]: reader 13 reads the data and a portion of the parity bit (that is, the parity bit P1) from the buffer 12, as illustrated in FIG. 1A.  In data retransmission, the reader 13 reads a portion of the parity bit (that is, a redundancy bit) from the buffer 12.  The length of a redundancy bit is specified by a retransmission parameter (in this case, a transmission data length), and see par. [0033]: modulator 14 modulates the bits read by the reader 13 so as to generate a modulated signal, and see par. [0034]: controller 15 gives the encoder 11 an instruction indicating code information (a code type and/or a coding rate).  Further, the controller 15 gives the modulator 14 an instruction indicating a modulation scheme.  Further, in data retransmission, the controller 15 gives the reader 13 an instruction indicating a transmission data length, and see par. [0035]: RF circuit 16 upconverts a modulated signal output from the modulator 14 to a radio frequency band (RF band), so as to generate an RF modulated signal.  This RF modulated signal is output via an antenna, and see Fig 4 par. [0040]: the decoder 23 performs decoding process on the demodulated signal stored in the buffer 24 and a demodulated signal newly output from the demodulator 22 (that is, a likelihood value corresponding to redundancy bits, and see par. [0044]: The transmission data length calculator 27b calculates a transmission data length that indicates a length of a redundancy bit that is to be transmitted by the transmitter 10 in next transmission process for each of the communication patterns selected by the selector 27a.  The transmission data length indicates a length of a next redundancy bit by which encoded bits are expected to be successfully decoded when the decoding process is performed on the encoded bits by using the next redundancy bit).

Regarding claim 19, the combination of Li and Sonobe further discloses wherein the time-unit is a slot of a sub-frame of the wireless access interface and sub-time unit is a mini-slot (see Sonobe, Fig 3 par. [0030]: encoder 11 encodes input data so as to generate encoded bits, and see par. [0032]: reader 13 reads the data and a portion of the parity bit (that is, the parity bit P1) from the buffer 12, as illustrated in FIG. 1A.  In data retransmission, the reader 13 reads a portion of the parity bit (that is, a redundancy bit) from the buffer 12.  The length of a redundancy bit is specified by a retransmission parameter (in this case, a transmission data length), and see par. [0033]: modulator 14 modulates the bits read by the reader 13 so as to generate a modulated signal, and see par. [0034]: controller 15 gives the encoder 11 an instruction indicating code information (a code type and/or a coding rate).  Further, the controller 15 gives the modulator 14 an instruction indicating a modulation scheme.  Further, in data retransmission, the controller 15 gives the reader 13 an instruction indicating a transmission data length, and see par. [0035]: RF circuit 16 upconverts a modulated signal output from the modulator 14 to a radio frequency band (RF band), so as to generate an RF modulated signal.  This RF modulated signal is output via an antenna, and see Fig 4 par. [0040]: the decoder 23 performs decoding process on the demodulated signal stored in the buffer 24 and a demodulated signal newly output from the demodulator 22 (that is, a likelihood value corresponding to redundancy bits).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Park et al. (20190158251, effectively filed Nov. 17, 2017) discloses a user equipment that can receive, from a base station, an indicator associated with a hybrid automatic repeat request (HARQ) process, in which the indicator indicates a number of mini-slots to be bundled for a HARQ transmission of the HARQ process, and decode the HARQ transmission based at least in part on the mini-slots.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841. The examiner can normally be reached MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAZZAD HOSSAIN/Examiner, Art Unit 2111     
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111